Citation Nr: 1810669	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-26 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1967, including service in Vietnam.  He died in July 1978.  The Appellant is his surviving spouse.  This current matter comes before the Board of Veterans' Appeals (Board) from May and June 2013 decisions of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is under the jurisdiction of the Boston, Massachusetts RO.  

A Board hearing was held at the Boston RO on November 18, 2016.  Unfortunately, VA was not able to produce a transcript due to technical difficulties.  Consequently, in a January 9, 2017 letter, the Appellant was notified that a transcript of her hearing was unable to be produced and was offered the opportunity to testify at another hearing.  Although the notice letter was addressed to the Appellant, it also included a typographical error referring to a different appellant.  However, it still clearly asked the Appellant if she desired another hearing.  In subsequent January 24, 2017 correspondence, the Appellant's representative reported that the Appellant had recently been diagnosed with lymphoma and that her house was in foreclosure.  Consequently, the representative requested that her appeal be expedited.  The Board understands this communication to mean that the Appellant was not requesting another hearing but was asking that her claims to be decided as quickly as possible.  Normally, the Board must decide appeals in docket order.  However, based on the Appellant's request, the Board has advanced her appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board regrets that it is not currently able to issue a decision on the merits of the Appellant's claims.  Her claim for service connection for the cause of death must be remanded to obtain a medical opinion concerning the likelihood that the Veteran's death was related to herbicide exposure during service.  Her claim for death pension must be remanded in order for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case.  
Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  His death certificate indicates that he died from acute raised intracranial pressure due to pineoblastoma, a form of brain cancer.  The Appellant has alleged that the pineoblastoma was caused by exposure to herbicides during service.  In support of this contention, she has submitted a newsletter article indicating that the Board granted service connection for the cause of death in the case of another Veteran who was presumed to have been exposed to herbicides in service and who died from a different form of brain cancer, glioblastoma multiforme.  Like glioblastoma multiforme, pineoblastoma is not one of the enumerated diseases for which service connection may be granted on a presumptive basis as due to herbicide exposure.  38 C.F.R. § 3.309(e).  However, the Board must still consider whether this disease is directly related to the Veteran's presumed in-service herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Consequently, given the Appellant's assertion and given her submission of evidence tending to indicate that a relationship could exist between the Veteran's presumed in-service herbicide exposure and the pineoblastoma that caused his death, a VA medical opinion is necessary to address the likelihood that such a relationship was present.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Accordingly, a remand is required so that such an opinion can be provided.  

The Board also notes that, in an April 2013 release of information, the Appellant appeared to report that the Veteran received treatment at Massachusetts General Hospital for brain cancer from 1976 to 1978 and at Peter Bent Brigham (now Brigham and Women's) Hospital in 1978.  Also, in the May 2014 statement of the case, the RO noted that the Veteran was initially treated for his brain cancer in 1976 at Brigham and Women's Hospital.  Additionally, a July 1978 Massachusetts General Hospital discharge summary indicates that the Veteran had had prior treatment for his brain cancer at that facility as early as 1976.  Moreover, this discharge summary indicates that the Veteran was treated at Mary Hitchcock Hospital in early 1978 for an episode of intraventricular hemorrhage.  Although it is unlikely that records of these treatments still exist, if they are available, they will be pertinent to the instant claim.  Consequently, VA retains a duty to make reasonable attempts to obtain them provided that the Appellant provides appropriate releases of information.  38 C.F.R. § 3.159(c)(1).  Accordingly, on remand, the AOJ should make appropriate efforts to obtain such records.    

In regard to the claim for death pension, the RO initially denied this claim in a June 2013 decision.  The Appellant then filed what is reasonably construed as a valid notice of disagreement in relation to this denial in February 2014.  See 38 C.F.R. § 20.201(a)(4).  To date, the AOJ has not issued a statement of the case (SOC) in relation to this claim.  Consequently, on remand, an SOC must be issued.  
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)  The case is REMANDED for the following action:

1.  Issue a statement of the case to the Appellant addressing the matter of entitlement to death pension and including citation to all relevant law and regulation pertinent to this claim.  The Appellant must be advised of the time limit for filing a substantive appeal.  This issue should then be returned to the Board for further appellate consideration only if a timely appeal is perfected and if it is otherwise in order.
2.  Make appropriate efforts to attempt to obtain records of treatment or evaluation of the Veteran's brain cancer for the period from 1976 to 1978 at Peter Bent Brigham Hospital/Brigham and Women's Hospital; Massachusetts General Hospital; and Mary Hitchcock Hospital.

3.  Then, arrange for a VA medical opinion from a qualified physician to address the likelihood that the Veteran's death-causing brain cancer was related to his herbicide exposure during service.  The physician should review the claims file.  This review should include the service treatment records; the pertinent post-service medical records; the July 1978 death certificate; the September 2014 article, "VA Links Brain Cancer to Agent Orange Exposure in Recent Court Decision," received by VA in November 2016; and any other information deemed pertinent.

The physician should then opine as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's pineoblastoma was related to his herbicide exposure during service?  In answering this question, the physician should provide a specific rationale for the opinion provided.  The physician's opinion should not be dependent upon whether or not pineoblastoma is on the list of diseases subject to presumptive service connection due to herbicide exposure under 38 C.F.R. § 3.309(e).

4.  Review the physician's opinion to ensure that it is in appropriate compliance with the remand instructions.  If not, take appropriate corrective action.   
5.  Readjudicate the claim for service connection for the cause of the Veteran's death.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Appellant until she is notified.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

